Case 1:19-cv-00417-MJT-KFG Document 25 Filed 06/04/20 Page 1 of 2 PageID #: 61



                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

  JESSIE HARDIN                                     §

  VS.                                               §              CIVIL ACTION NO. 1:19cv417

  LEBLANC UNIT                                      §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Jessie Hardin, an inmate at the LeBlanc Unit, proceeding pro se, brought this

  civil rights suit pursuant to 42 U.S.C. § 1983.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

  Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

  The magistrate judge recommends this action be dismissed for failing to state a claim and as

  frivolous.

         The court has received and considered the Report and Recommendation of United States

  Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

  evidence. A copy of the report and recommendation was mailed to plaintiff at the address

  provided to the court. Plaintiff acknowledged receipt of the report and recommendation on

  January 7, 2020. No objections to the Report and Recommendation of United States Magistrate

  Judge have been filed.

                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

  correct and the report and recommendation of the magistrate judge is ADOPTED. A separate
Case 1:19-cv-00417-MJT-KFG Document 25 Filed 06/04/20 Page 2 of 2 PageID #: 62



  final judgment will be entered in this case in accordance with the magistrate judge’s

  recommendations.

                                SIGNED this 4th day of June, 2020.




                                                          ____________________________
                                                          Michael J. Truncale
                                                          United States District Judge




                                           2
